Citation Nr: 0709597	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  00-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1. Entitlement to ratings for right knee disability, status 
post knee replacement surgery, in excess of 20 percent for 
the period from August 2, 1999 to November 26, 2000; and in 
excess of 30 percent for the periods from November 27, 2000 
to May 1, 2001, and from July 1, 2002.

2. Entitlement to ratings for left knee disability, status 
post knee replacement surgery, in excess of 10 percent for 
the period from August 2, 1999 to November 26, 2000; in 
excess of 20 percent for the period from November 27, 2000 to 
June 19, 2002, and, in excess of 30 percent from August 1, 
2003.

3. Entitlement to a rating greater than 10 percent for right 
knee scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969, 
and from August 1970 to August 1973.

These matters come before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision in which the 
RO, inter alia, denied service connection for post-traumatic 
stress disorder (PTSD), denied an increased rating for the 
veteran's left and right knee disabilities, and assigned a 
separate 10 percent rating for scarring of the right knee.  
The veteran filed a notice of disagreement (NOD) with this 
decision in November 1999 and the RO issued a statement of 
the case (SOC) in December 1999.  The veteran filed a 
substantive appeal in August 2000, specifying the disability 
ratings for each knee (and including, by implication, the 
right knee scarring) and PTSD as the issues he wished to 
appeal.  The veteran also requested a Board hearing in 
Washington, D.C.; however, as he subsequently failed to 
appear for the Board hearing scheduled in May 2003, the 
request for a Board hearing is considered withdrawn.  See 
38 C.F.R. § 20.702(d) (2006).

In May 2001, the RO increased the right knee disability 
rating from 20 to 30 percent and the left knee disability 
rating from 10 to 20 percent, each  effective November 27, 
2000 (the date of a VA orthopedic examination).  In September 
2001, the RO granted a 100 percent rating following total 
right knee arthroplasty for the period from May 2, 2001 to 
June 30, 2002; and in  November 2002, the RO granted a 100 
percent rating following left knee arthroplasty for the 
period from June 20, 2002 to July 31, 2003.  The Board has 
characterized each claim on appeal as excluding the periods 
for which a temporary, 100 percent rating has been granted.  


In May 2003, the Board remanded these matters, along with a 
claim for service connection for PTSD, to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  After 
accomplishing further action, the AMC granted service 
connection for PTSD in February 2006; hence, that matter is 
no longer before the Board.  However, as reflected in a 
February 2006 supplemental SOC (SSOC), sent via cover letter 
dated in March 2006, the AMC continued the denial of the 
remaining claims on appeal (for higher ratings), and returned 
these matters to the Board for further appellate 
consideration.

Later in March 2006, the RO received a letter from the 
veteran's representative with additional evidence, consisting 
of discharge summaries of the veteran's February 2006 left 
total knee arthroplasty.  In the letter, the veteran's 
representative requested a temporary total disability 
evaluation for convalescence and rehabilitation.  See 
38 C.F.R. § 4.30 (2006).  Where, as here, the RO receives 
evidence after issuance of a SSOC but before the appeal is 
certified to the Board and the record is transferred to the 
Board, the RO must issue a SSOC unless the evidence is not 
pertinent, is duplicative, or is not relevant to the issue or 
issues on appeal.  38 C.F.R. §§ 19.31(b)(1), 19.37(a) (2006).  
Here, the evidence received after issuance of the February 
2006 SSOC relates to the veteran's left knee disability, and 
is not relevant to the veteran's right knee disability and 
right knee scarring.  Therefore, a remand for issuance of a 
SSOC as to the issues of increased ratings for a right knee 
disability and right knee scarring is not necessary and the 
Board will decide those claims herein.

However, for the reasons expressed below, the issue of 
entitlement to ratings for left knee disability, status post 
knee replacement surgery, in excess of 10 percent for the 
period from August 2, 1999 to November 26, 2000; in excess of 
20 percent for the period from November 27, 2000 to June 19, 
2002; and, in excess of 30 percent from August 1, 2003, is 
being remanded to the RO via the AMC, in Washington, DC.  VA 
will notify the veteran when further action, on his part, is 
required.




FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims decided herein has been accomplished.

2.  Prior to November 27, 2000, there was no severe 
subluxation, lateral instability, ankylosis, or significant 
limitation of flexion or extension or impairment of the right 
tibia or fibula; between the period from November 27, 2000 
and May 2, 2001, there was no ankylosis, extension limited to 
30 degrees or more, or nonunion of the right tibia or fibula; 
and, since July 1, 2002, the residuals of the veteran's right 
knee replacement surgery have not included severe painful 
motion or weakness in the right leg, and there has not been 
ankylosis, extension limited to 30 degrees or less, or 
nonunion of the tibia and fibula.

3.  The veteran has a superficial and painful right knee 
scar, and the other right and knee scars found on November 
2005 VA examination were described as  superficial, less than 
144 square inches, stable, and nontender.


CONCLUSIONS OF LAW

1.  The criteria for a rating for a right knee disability, 
status post knee replacement surgery, in excess of 20 percent 
for the period from August 2, 1999 to November 26, 2000, or 
in excess of 30 percent for the period from November 27, 2000 
to May 1, 2001, or from July 1, 2002, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.10, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5055, 5257, 5260, 5261 
(2006).

2. The criteria for a rating greater than 10 percent for 
right knee scarring are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (1999 and 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims being decided herein has been 
accomplished.  

The Board notes that the AMC initially sent the veteran a 
December 2003 letter that did not include notice as to what 
was required to establish entitlement to an increased rating.  
However, in an August 2004 "Amended Letter", the AMC sent 
the veteran and his representative a notice letter informing 
him that to establish entitlement to an increased evaluation 
for his service-connected disabilities, the evidence had to 
show that these disabilities had gotten worse.  After this 
letter, the veteran and his representative were afforded 
opportunity to respond before the AMC readjudicated the 
claims (as reflected in the February 2006 supplemental SOC 
(SSOC)).  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claims for increased ratings for a right knee 
disability and right knee scarring and has been afforded 
ample opportunity to submit such information and evidence.

The August 2004 letter also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
This letter further specified what records VA was responsible 
for obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  
Additionally, the August 2004 letter stated, at the top of 
page 2, "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  The Board finds that the 
AMC's August 2004 letter satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, the document 
substantially meeting the VCAA's notice requirements-
discussed above-was furnished after the September 1999 
rating action on appeal.  This makes sense, inasmuch as the 
rating decision on appeal preceded enactment of the VCAA by 
more than a year.  However, the Board finds that any delay in 
issuing section 5103(a) notice did not affect the essential 
fairness of the adjudication, in that the claims were fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  As indicated 
below, as a result of RO development and the AMC's 
development after the Board's July 2003 remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the AMC's August 2004 notice 
letter and additional opportunities to provide information 
and/or evidence pertinent to the claims under consideration, 
the AMC readjudicated the claims being decided herein on the 
basis of the evidence of record in February 2006 (as 
reflected in the SSOC).

Hence, the Board finds that the VA's failure in not 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
this was accomplished in the SOC and SSOCs, and that this 
suffices for Dingess/Hartman.  The Court also held that the 
VA must provide information regarding the effective date that 
may be assigned, and such notice was provided in the AMC's 
April 2006 letter, which also contained additional 
information regarding disability ratings.  The Board notes 
that any error in the timing of the latter notice is 
harmless, because the Board's decision herein denies the 
claims, so no disability ratings or effective dates are 
being, or are to be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO and AMC, on their own initiative as 
well as pursuant to the Board's July 2003 remand, have made 
reasonable and appropriate efforts to assist the veteran in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available post-service VA and private 
medical records through 2006, including the Baltimore VA 
Medical Center (VAMC) records identified in the Board's July 
2003 remand.  In November 2000 and again in November 2005 
(pursuant to the Board's July 2003 remand instructions), the 
veteran was afforded comprehensive VA examinations in 
connection with his knee and skin disabilities, reports of 
which are of record.  As noted, the veteran was scheduled for 
a January 2003 Board hearing but failed to appear.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with any claim currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims 
for increased ratings for a right knee disability and right 
knee scarring at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.


II. Analysis

A.  Right Knee Disability

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

The veteran's entire history is to be considered when making 
a disability determination. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

During service, the veteran injured his right knee and 
underwent multiple surgeries during and after service.  The 
veteran underwent right knee replacement surgery in May 2001.   
Prior to this knee replacement surgery, the right knee was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 
5010-5257, indicating that diagnostic codes for both 
arthritis and for "other" impairment of the knee, to 
include recurrent subluxation and lateral instability, have 
been considered in the evaluation of the right knee 
disability. 

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis under DC 5003, which, in turn, states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved-here, DC 5260 (for limitation of extension) and 
5261 (for limitation of flexion); ankylosis of the knee is 
evaluated under DC 5256.  If the limitation of motion of the 
specific joint or joints involved is not compensable under 
the appropriate diagnostic codes, then a 10 percent rating is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Under DC 5260, a rating of 10 percent requires limitation of 
flexion to 45 degrees. A rating of 20 percent requires 
limitation of flexion to 30 degrees, and a rating of 30 
percent requires limitation of flexion to 15 degrees.

Under DC 5261, a rating of 10 percent requires limitation of 
extension to 10 degrees. A rating of 20 percent requires 
limitation of extension to 15 degrees. A rating of 30 percent 
requires limitation of extension to 20 degrees. A rating of 
40 percent requires limitation of extension to 30 degrees, 
and a rating of 50 percent requires limitation of extension 
to 45 degrees.

Standard range of right knee motion is from 0 degrees (on 
extension), to 140 degrees (on flexion).  See 38 C.F.R. 
§ 4.71, Plate II. 

Under DC 5257, slight impairment of either knee, with 
recurrent subluxation or lateral instability, warrants a 10 
percent rating.  A 20 percent rating requires moderate 
impairment. A 30 percent rating requires severe impairment.  
30 percent is the maximum rating available under DC 5257.  
The terms "slight," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just" as 
contemplated by the requirements of the law.  38 C.F.R. 
§ 4.6.

On August 1999 VA examination, which included the examiner's 
review of May 1999 knee X-rays, the veteran was diagnosed 
with degenerative arthritis of the right knee.  Prior 
surgeries were noted, with the right patella surgically 
absent and the knee mildly swollen and diffusely tender.  
There was no heat or erythema.  There was mild to moderate 
crepitus on extension.  There was no subluxation, 
contracture, laxity or instability.  McMurray sign was 
negative.  Range of motion was extension to 0 degrees and 
flexion to 130 degrees.  The May 1999 X-rays showed no 
evidence of fracture or dislocation.  There was mild marginal 
osteophytosis.  There was slight relative narrowing of the 
joint space medially in the right knee, the patella had been 
removed, and there were multiple bony bodies anterior to the 
distal femur. 

Thus, prior to November 26, 2000, the veteran was not 
entitled to a rating higher than 20 percent for his right 
knee.  There was no severe or moderate subluxation or lateral 
instability warranting a higher rating under DC 5257, and the 
range of motion figures showed that there was neither 
ankylosis nor limitation of flexion or extension warranting a 
higher rating under DCs 5256, 5260, or 5261.  The X-rays also 
showed that there was no impairment of the tibia and fibula 
warranting a higher rating under DC 5262.  The veteran is 
thus not entitled to a rating higher than the 20 percent that 
he is receiving for his right knee disability under any 
potentially applicable diagnostic code prior to November 27, 
2000.

As of November 27, 2000, the veteran is rated 30 percent for 
the right knee.  In the May 2001 rating decision by which the 
RO increased the veteran's rating as of that date, the RO 
changed the diagnostic code under which the right knee was 
evaluated from DC 5257 to DC 5262 (by analogy pursuant to 
38 C.F.R. § 4.20).  Under DC 5262, malunion of the tibia and 
fibula with marked knee or ankle disability warrants a 30 
percent rating while nonunion of the tibia and fibula with 
loose motion requiring a brace warrants a 40 percent rating.  
The May 2001 rating decision and SSOC increased the right 
knee rating to 30 percent, finding that moderate loss of 
motion (range of motion from 0 to 115 degrees limited to 110 
degrees by pain) and frequent severe flare-ups as described 
in the November 2000 VA examination and December 2000 VA 
examination addendum warranted a 30 degree rating.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) (discussed in 
detail below).  The veteran is not entitled to a higher 
evaluation under any other potentially applicable diagnostic 
code, because neither the November 2000 VA examination, the 
December 2000 addendum nor the VA outpatient treatment 
(VAOPT) records prior to the May 2001 right knee replacement 
surgery indicated that there was right knee ankylosis, 
limitation of extension to 30 degrees or more, or nonunion of 
the tibia or fibula warranting a rating higher than 30 
percent under DCs 5256, 5261, or 5262.

As noted, the veteran had right knee replacement surgery in 
May 2001.  Under 38 C.F.R. § 4.71a, DC 5055, assignment of a 
100 percent rating for one year following the implantation of 
the prosthesis is authorized.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. § 
4.30.  Thereafter, a 60 percent rating is warranted if there 
are chronic residuals consisting of severely painful motion 
or severe weakness in the affected extremity. With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to DCs 5256, 5261 or 5262.  The minimum rating is 30 percent.  
38 C.F.R. § 4.71a, DC 5055.

The veteran's right knee was rated 100 percent from May 2, 
2001 through June 30, 2002, and thereafter rated 30 percent.  
The veteran is not entitled to a higher, 60 percent rating 
under DC 5055 because the residuals of his right knee 
replacement surgery have not included severe painful motion 
or weakness in the right leg.  The May 2001 VA hospital right 
knee replacement surgery discharge summary stated that the 
veteran tolerated the procedure without difficulty and his 
postoperative recovery was uneventful, as the veteran had 
been weight bearing and tolerating physical therapy.  A 
January 2002 VA orthopedic progress note stated that the 
veteran was doing well post surgery, and the physical 
examination at that time showed excellent stability to varus 
and valgus stressing as well as anterior and posterior.  
Passive range of motion was from 0 to 110, palpable pulses 
distally were noted, and there was no mention of pain or 
weakness with moderate joint effusion.  At the November 2005 
VA examination, there was no localized joint line tenderness 
or effusion, no instability and slight laxity on the medial 
side of the joint, and no pain on range of motion or loss of 
motion with repeated maneuver.  Range of motion was from 0 to 
125.  Thus, the residuals of the veteran's right knee 
replacement surgery do not include severe painful motion or 
weakness, so he is not entitled to the higher, 60 percent 
rating under DC 5055.  Nor is the veteran entitled to a 
rating higher than 30 percent with rating by analogy to DCs 
5256, 5261, or 5262.  Neither the January 2002 VA orthopedic 
note, any other VAOPT notes, nor the November 2005 VA 
examination show ankylosis, extension limited to 30 degrees 
or less, or nonunion of the tibia or fibula warranting a 
rating higher than 30 percent under DCs 5256, 5261, or 5262.

There is also no basis for separate ratings for the right 
knee based on arthritis (resulting in limited or painful 
motion) and instability, because the knee has consistently 
been stable on examination.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 
1998).

In addition to the schedular criteria noted above, during all 
periods under consideration, VA regulations provide that, 
when evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca, 8 Vet. App. at 204-7.  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the veteran 
has already been compensated (in the May 2001 rating decision 
and SSOC) pursuant to DeLuca for the pain and mild weakened 
movement and pain described in the December 2000 VA 
examination addendum, and the November 2005 VA examination 
report specifically indicated that there was no evidence of 
additional limitation, either due to pain, further loss of 
motion, incoordination, weakness, flare-up, or lack of 
endurance after repetitive motion.  Therefore, the ratings 
given to the veteran throughout the appeal period have 
properly compensated the veteran for the extent of his 
functional loss due to pain in his right knee and there is no 
basis for assignment of a rating higher than any of those 
that have been assigned throughout the appeal period pursuant 
to 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.


B. Right Knee Scarring

During the pendency of the veteran's appeal, the criteria for 
evaluating disabilities of the skin, including scars, were 
changed effective August 30, 2002.  See 67 Fed. Reg. 49,590 - 
49,599 (2002), codified at 38 C.F.R. § 4.118, DCs 7800-7805.  
As there is no indication that the revised criteria are 
intended to have retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

Under the rating criteria for scars in effect prior to August 
30, 2002, a 10 percent rating is the only rating assignable 
under DCs 7803 and 7804, respectively, for superficial, 
poorly nourished scars with repeated ulceration, or for 
superficial scars which are tender and painful on objective 
demonstration. 38 C.F.R. § 4.118, DCs 7803, 7804 (1999).  
Scars may be evaluated on the basis of any related limitation 
of function of a bodily part that they affect. 38 C.F.R. 
4.118, DC 7805 (1999).

The November 2000 VA examiner described a large transverse 
scar approximately 5 inches across on the right knee.  Thus, 
the veteran is entitled to a 10 percent rating for this scar 
under DC 7804, but there is no higher rating available under 
this diagnostic code.  Nor is the veteran entitled to a 
higher rating under any other provision of the former 
criteria, as he does not have scars of the head, face, or 
neck, from third degree burns, or eczema, which could warrant 
higher ratings under the former DCs 7800, 7801, and 7805.  In 
addition, while a higher rating is also potentially 
assignable under the former version of DC 7805 for limitation 
of function, on these facts, even if the veteran's scar was 
shown to limit motion, he is already being compensated for 
limitation of the knee as described in detail above; to 
compensate him twice for the same manifestation would 
constitute pyramiding.  See 38 C.F.R. § 4.14.

Under the criteria in effect on and after August 30, 2002, 
scars, other than head, face, or neck, that are deep or that 
cause limited motion, warrant a 10 percent rating where the 
area or areas exceeds 6 square inches (39 sq. cm.), and 
higher ratings for scars that affect a greater area.  38 
C.F.R. § 4.118, DC 7801 (2006).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, are separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Id. 
at Note 1.  A deep scar is one associated with underlying 
soft tissue damage.  Id. at Note 2.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion, warrant a 10 percent 
rating where the area or areas affected are 144 square inches 
(929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2006).  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 2.  Under the amended DC 7803, 
superficial, unstable, scars warrant a 10 percent rating.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. 38 C.F.R. § 4.118, DC 
7803, Note 1 (2006). Under DC 7804, scars that are 
superficial and painful on examination may be assigned a 10 
percent rating. Other scars may be rated on limitation of 
function of the affected part. 38 C.F.R. § 4.118, DC 7805 
(2006).

At the November 2005 VA skin examination, there were three 
superficial scars on the right knee, one of which was the 
scar for which the veteran is receiving a 10 percent rating.  
All of the scars were less than 144 square inches, non-
tender, non-adherent, and smooth, with no ulceration or 
breakdown, elevation or depression, no loss of underlying 
tissue, no inflammation or keloid formation, minimal 
discoloration, no disfigurement, and there is no limitation 
of function because of them.

Thus, the veteran is not entitled to an initial rating higher 
than 10 percent for his right knee scar because it is not 
deep as that term is defined in the applicable regulations 
and it does not cause limited motion.  In addition, none of 
the other scars affect an area greater than 144 square 
inches, or are unstable, painful on examination, or limit the 
function or motion of a knee, and they therefore do not 
warrant a separate or compensable rating under the revised 
DCs 7801, 7802, 7803, or 7804.

C. Extraschedular Considerations

The above determinations are based upon consideration of 
applicable provisions of the VA's rating schedule.  
Additionally, the Board finds that the record presents no 
basis for assignment of any higher rating for the right knee 
disability or scarring on an extra-schedular basis, pursuant 
to 38 C.F.R. § 3.321(b)(1) (cited to in the December 1999 
SOC).  There is no showing that, during any period in 
question, the right knee disability or scarring has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned rating), or has necessitated 
frequent periods of hospitalization.  Although the November 
2005 VA examiner indicated that the veteran is unemployed and 
his occupational base is restricted to occupations that do 
not prolonged standing, walking, climbing stairs, or 
kneeling, this report also states that he does not require 
ambulatory aids for short distances, and there is no evidence 
of adverse impact on the activities of personal grooming, 
hygiene, transportation, or activities of daily living.  
Moreover, the veteran has been fully compensated pursuant to 
DC 5055 for his right knee replacement hospitalizations and 
surgeries as discussed above.  There also is no evidence that 
the right knee disability or scarring has otherwise presented 
such an exceptional or unusual disability picture as to 
render impractical the application of the normal schedular 
rating criteria.  In the absence of evidence of such factors 
as those outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for assignment of any higher rating for the service-
connected right knee disability or scarring during any period 
in question; hence, each claim for a higher rating must be 
denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against each claim, that 
doctrine is not for application in the current appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for ratings for right knee disability, status post 
knee replacement surgery, in excess of 20 percent for the 
period from August 2, 1999 to November 26, 2000, and in 
excess of 30 percent for the periods from November 27, 2000 
to May 1, 2001, and from July 1, 2002, is denied.

The claim for a rating greater than 10 percent for right knee 
scarring is denied.


REMAND

As noted above, the RO received additional evidence pertinent 
to the claim for higher ratings for the veteran's left knee 
disability after issuance of the most recent SSOC.  
Consequently, a remand is necessary for consideration of this 
evidence, readjudication of the claim, and, if the claim 
remains denied, issuance of a SSOC.  Moreover, the March 2006 
request for a temporary total evaluation based on the 
evidence of a February 2006 left knee arthroplasty is 
referred to the RO for appropriate consideration.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following: 

1.  The RO should consider the claim for 
entitlement to ratings for left knee 
disability, status post knee replacement 
surgery, in excess of 10 percent for the 
period from August 2, 1999 to November 
26, 2000; in excess of 20 percent for the 
period from November 27, 2000 to June 19, 
2002; and, in excess of 30 percent from 
August 1, 2003, in light of the 
additional evidence received by the RO in 
March 2006.

2.  If the benefits sought on appeal are 
not granted, the RO should furnish to the 
veteran and his representative a SSOC 
that includes clear reasons and bases for 
the RO's determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


